In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a dispositional order of the Family Court, Queens County (Friedman, J.), dated May 3, 1993, which, upon a fact-finding order of the same court, dated October 23, 1992, determining, upon her admission, that the child Manuel S. was neglected, discharged the child to the custody of the father.
Ordered that the appeal is dismissed, without costs or disbursements.
The record indicates that the mother made an admission to having neglected the child and consented to the disposition of the court. As the only issue raised on appeal concerns the propriety of the dispositional order, the appeal should be dismissed as no appeal lies from an order entered upon consent (see, Matter of Commissioner of Social Servs. of City of N. Y. [Tabitha McC.], 202 AD2d 502; Matter of Cherilyn P., 192 AD2d 1084; CPLR 5511). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.